Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In all figures, the lines and numbers are not uniformly thick defined (poor line quality).  
(2) In Fig.5, reference numeral”46” has not been described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0029], line 6, “blade 38 opening” is incorrect.  The phrase should reads --blade opening 38--.  
(2) In paragraph [0035], line 2, reference numeral “15” is not found in any drawings.
Appropriate correction is required.

Claim Objection 
Claims 5 and 14 are objected to because of the following informalities:  
(1) In claims 5 and 14, line 2, after “slider”, --,-- should be added.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, lines 7-8, the phrase “selectively secures said grip in a stable engagement” is vague as it is unclear with which said grip is in a stable engagement.  It is suggested the phrase be changed to --selectively secures said grip with respect to the housing--.   
          (2) In claim 1, line 10, “a blade” is indefinite.  Shouldn’t it refer back to the one cited at line 5 of the claim?  It is suggested “a blade”, at lines 5 and 10, be changed to --a first blade--.  Also, “a blade”, at line 6 of the claim, should read --a second blade--.
          (3) In claims 3 and 12, line 2, “a said detent” lacks clear antecedent basis.  
          (4) In claim 3, line 4, “a detent” is vague and indefinite.  Is it in addition to the ones cited at lines 1-2 of the claim?
          (5) In claim 4, line 1, “a blade” is indefinite.  Shouldn’t it refer back to the one cited at line 6 of claim 1?
          (6) In claim 5, line 1, a blade” is indefinite.  Shouldn’t it refer back to the one cited at line 5 of claim 1?
          (7) In claim 10, line 9, the phrase “selectively securing said grip in a stable engagement” is vague as it is unclear with which said grip is in a stable engagement.  It is suggested the phrase be changed to --selectively secure said grip with respect to the housing--.   
          (8) In claim 12, line 4, “a detent” is vague and indefinite.  Is it in addition to the ones cited at lines 1-2 of the claim?

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a first mechanism” (cited in claims 1 and 10) and “a second mechanism” (cited in claims 1 and 10) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a first mechanism” and “a second mechanism” coupled with functional language “selectively secures said grip” and “slidably projects a blade for extension”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The term “a first mechanism” and “a second mechanism” are generic placeholder and are not recognized as the name of a structure but are merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claims 1 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Indication of Allowable Subject Matter
1.        Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.        Independent claims 1 and 10 and all their dependent claims contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed knife.  The most relevant reference of the prior of record is U.S. Patent No. 10,994,430 to Wang which shows (see Figs.26-27 below and columns 18-19 “Embodiment 7”) a knife with dual blades each projectable from a respective end (1,2) of the knife housing (100), and a movable member (150b, equivalent to the claimed “grip”) slidably displaceable along the knife housing (100) to selectively obstructing access to each of the dual blades from projecting from its respective knife housing end (1,2, see column 18, lines 55-58).  However, the Wang reference lacks at least the claim limitation “a first mechanism which selectively secures said grip in a stable engagement at the first position or the second position” or “a first mechanism for selectively securing said grip in a stable engagement at the first position or the second position”.    

    PNG
    media_image1.png
    316
    614
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    285
    573
    media_image2.png
    Greyscale

           
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724